            Case 1:21-cv-02990-CM Document 2 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEWART M. SMITH,
                               Plaintiff,
                                                             21-CV-2990 (CM)
                   -against-
                                                             ORDER OF DISMISSAL
AECOM TISHMAN, ET AL.,
                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action asserting claims for employment

discrimination. The Court dismisses the complaint for the following reasons.

        Plaintiff has previously submitted to this Court a substantially similar complaint against

the same Defendants arising from the same facts. That case is presently pending in this Court

under docket number ECF 1:21-CV-2915. 1 As this complaint raises the same claims, no useful

purpose would be served by litigating this duplicate lawsuit. Therefore, this complaint is

dismissed without prejudice to Plaintiff’s pending case under docket number ECF 1:21-CV-

2915.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint is dismissed as duplicative. The Court certifies, pursuant to 28

U.S.C. § 1915(a)(3), that any appeal from this order would not be taken in good faith and




        1
        It appears from a review of the docket that Plaintiff has not yet paid the filing fees or
submitted a request to proceed in forma pauperis in that action.
          Case 1:21-cv-02990-CM Document 2 Filed 04/09/21 Page 2 of 2




therefore in forma pauperis status is denied for the purpose of an appeal. See Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:   April 9, 2021
         New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge




                                               2
